DETAILED ACTION
Claims 1-22 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Drawings
FIG. 1 and FIG. 4 are each objected to for failure to include axis identifiers.  See 37 C.F.R. 1.84(d).  
FIG. 3 is objected to as the units of measurement and their accompanying values are illegible.  See 37 C.F.R. 1.84(l).  
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 1 is rejected since it is not clear what is meant by the language “reconstruction unit” recited in line 13.  Such a unit does not appear to be defined.  
Additionally, Claim 1 is rejected since there is no antecedent basis for the language “plurality of properties” recited in line 12 when only “one of a plurality of properties” is utilized (as recited in line 9).  A similar rejection applies to Claim 5, line 1. 
Regarding Claim 7, it is not clear what the term “average” refers to. 
Claim 11 is rejected since there is no antecedent basis for the language “plurality of properties” recited in line 11 when only “one of a plurality of properties” is utilized (as recited in line 7).  A similar rejection applies to Claim 15, line 1. 
Regarding Claim 17, it is not clear what the term “average” refers to. 
Claim 21 is rejected since there is no antecedent basis for the language “plurality of properties” recited in line 13 when only “one of a plurality of properties” is utilized (as recited in line 9).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
Mahowald (U.S. Pat. No. 8,779,345) discloses an apparatus for controlling a brightness of a display of a vehicle, comprising: an IR illuminator, configured to emit infrared light in the vehicle, a light sensing unit, configured to capture reflected infrared light, an image data processing unit, configured to analyze the reflected infrared light captured by the NIR light sensing unit, but does not disclose the claimed imaging control unit. 
Kawai et al. (U.S. Pat. Publ. No. 2012/0154355) discloses correlating human perceived brightness with a display brightness based on prior psychophysical experiments but does not disclose the claimed imaging control unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833